Citation Nr: 1600301	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for head trauma and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic headaches, to include as secondary to head trauma, and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder and, if so, whether service connection is warranted.  
5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for coronary artery disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in March 2009 and May 2013.

The March 2009 rating decision declined to reopen previously denied claims for service connection for PTSD, a back disorder, head trauma, and chronic headaches.  Since the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, and the Veteran has also raised a claim of entitlement to service connection for depression, the Veteran's claim to reopen to establish service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board also notes at this juncture that the RO incorrectly issued a rating decision in May 2015 that declined to reopen the claims for service connection for PTSD, a back disorder, head trauma, and chronic headaches, despite the fact that these issues were still in appellate status.  

The May 2013 rating decision denied the claims for service connection for diabetes mellitus, coronary artery disease, hypertension, and peripheral neuropathy of the bilateral upper and lower extremity.  

The Veteran presented testimony on the claims to reopen before a Decision Review Officer (DRO) in May 2011, and before the undersigned Veterans Law Judge in July 2015.  Transcripts from both hearings are of record.  The Veteran submitted additional evidence directly to the Board in September 2015, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a cervical spine (neck) disorder, a bilateral shoulder disorder, and tinnitus have been raised by the record, see November 2011 statement (indicating that the Veteran had filed a claim for service connection involving his neck, and was wondering what had happened, though the Board notes the claim was denied in a July 2010 rating decision with notice sent in a letter dated July 19, 2010); see also February 2009 letter to congressman (involving the issues of tinnitus and a bilateral shoulder disorder), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claims for service connection for an acquired psychiatric disorder, claimed as depression and PTSD, a back disorder, head trauma, and chronic headaches, as well as the claims of entitlement to service connection for diabetes mellitus, coronary artery disease, hypertension, and peripheral neuropathy of the bilateral upper and lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2005 rating decision denied a claim of entitlement to service connection for head trauma on the basis that service treatment records did not show treatment or diagnosis of a head injury and that the condition neither happened in, nor was caused by, service.  

2.  An August 2005 rating decision denied a claim of entitlement to service connection for chronic headaches on a secondary basis given that the claim for service connection for head trauma had been denied; it was also denied on the basis that chronic headaches were not incurred in or aggravated by service.  

3.  An August 2005 rating decision denied a claim of entitlement to service connection for PTSD on the basis that the available evidence was insufficient to confirm that the Veteran engaged in combat or was a prisoner of war, and that the service department was not able to corroborate the claimed stressor(s); the RO also noted that the evidence did not show a confirmed diagnosis of PTSD.  

4.  A September 2006 rating decision declined to reopen the claim for service connection for a back disorder on the basis that no new and material evidence had been submitted; following lengthy discussion, the RO found that there was no medical evidence showing that the Veteran's current back condition was incurred in or aggravated by military service or was related to his one treatment of back pain during active military service.

5.  Additional evidence submitted since the issuance of the August 2005 rating decision on the issues of service connection for head trauma, chronic headaches, and PTSD, and since the issuance of the September 2006 rating decision on the issue of service connection for a back disorder, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for head trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been submitted to reopen the claim for service connection for chronic headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as depression and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
4.  New and material evidence has been submitted to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issues of whether new and material evidence has been submitted to reopen the claims for head trauma; chronic headaches; an acquired psychiatric disorder, claimed as depression and PTSD; and a back disorder are being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for head trauma; chronic headaches; an acquired psychiatric disorder, claimed as depression and PTSD; and a back disorder.  The RO initially declined to reopen the claims and continued the previous final decisions.  See March 2009 rating decision.  Although it appears from review of the November 2011 statement of the case (SOC) that the RO subsequently treated the claims to reopen as original claims and has denied service connection, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the Houston, Texas, RO in August 2005 denied a claim of entitlement to service connection for head trauma on the basis that service treatment records did not show treatment or diagnosis of a head injury and that the condition neither happened in, nor was caused by, service.  The claim of entitlement to service connection for chronic headaches was denied on a secondary basis given that the claim for service connection for head trauma had been denied; it was also denied on the basis that chronic headaches were not incurred in or aggravated by service.  The claim of entitlement to service connection for PTSD was denied on the basis that the available evidence was insufficient to confirm that the Veteran engaged in combat or was a prisoner of war, and that the service department was not able to corroborate the claimed stressor(s); the RO also noted that the evidence did not show a confirmed diagnosis of PTSD.  The Veteran was informed of this decision by letter dated August 22, 2005.  He did not appeal and therefore, the August 2005 rating decision became final.  

A rating decision issued by the Houston, Texas, RO in September 2006 declined to reopen the claim for service connection for a back disorder on the basis that no new and material evidence had been submitted; following lengthy discussion, the RO found that there was no medical evidence showing that the Veteran's current back condition was incurred in or aggravated by military service or was related to his one treatment of back pain during active military service.  The Veteran was informed of this decision by letter dated September 15, 2006.  He did not appeal and therefore, the September 2006 rating decision became final.  

The Veteran filed claims to reopen in September 2008, and this appeal ensues from the March 2009 rating decision issued by the Houston, Texas, RO, which declined to reopen the claims.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the issuance of the August 2005 and September 2006 rating decisions, the Veteran has provided several statements in support of his claims and has testified on two occasions.  

In a VA Form 21-0781a with attachment received in October 2008, the Veteran reported an incident in either October or November in 1973 around Oceanport, New Jersey while he was stationed at Fort Monmouth.  He reports that while on an authorized pass from AIT, he and two other individuals went into town to a disco, where they met up with some other trainees and started to drink.  After a while, he went back to the car to go sleep because he was drunk.  His friends woke him up and the driver started to drive back to post.  The driver was drunk and driving fast and unsafe, which caused him to lose control of the car and crash into a utility pole.  The Veteran reports that he was in the front seat and the passengers from the back seat were thrown up on top of him.  The Veteran asserts that he landed on the floor under the dash with his friends on top of him.  As rescue responders were trying to get them out, they needed the jaws of life to open the car enough to get them out.  The Veteran reports that he told EMTs that his back hurt once he was out.  He contends that his mood changed after the accident and that he has been diagnosed with PTSD and depression.  

In a January 2009 VA Form 119, it was noted that the Veteran was not admitted to a hospital after the 1973 accident, but that he went on sick call the next day because his back was hurting him and remembered speaking to his commander about the accident and indicated that a record of the accident might be in his personnel file.  

In a February 2009 statement to his congressman, the Veteran reported that that he required emergency treatment during service (32 stitches on the left side of his head) following a laceration to his head after striking it at the edge of a table.  This occurred in Germany while at Cook Barracks in Goppingen.  The Veteran reports that he was cleaning the barracks and tripped and fell, striking his head.  The incident was ruled to be in the line of duty and he was treated and released to quarters.  The Veteran reports that his back was injured in the motor vehicle accident, also ruled in the line of duty.  The Veteran also reports that he sustained head trauma during the accident.  

In a VA Form 21-0781 with attachment received in May 2010, the Veteran reports that that his back had always bothered him after the car accident but he would not go to the doctor to complain about pain.  

In May 2011, the Veteran presented testimony before a DRO.  It was reported that the in-service motor vehicle accident was both mentally and physically traumatic to the Veteran.  He reported that seeing the other occupants in the car covered with blood had bothered him.  He reported that he did not report his back had been hurt in the motor vehicle accident when he sought treatment in May 1976.  He asserted that he sought treatment for his back right after discharge, beginning in the 1980s.  The Veteran testified that his headaches started "maybe after the accident," but then they got more severe.  The Veteran also testified that there was another incident in service that resulted in 32 stitches to his head during a party when he tripped over some wires and he hit his head on a desk that had been set up for playing cards.  He indicated that he had begun getting mental health treatment about four years prior.  

The Veteran testified in July 2015 that he was thrown underneath the seat that came over him and his body got twisted in the car accident, and that he hit his head and hurt his back on it.  He indicated that the accident happened in February 1974. The Veteran also testified that he injury his back when he fell on ice in Kerpen, Germany in 1975 while carrying radio equipment and that he told his sergeant and he told him to go have it checked out and x-rays showed nothing wrong.  He indicated that he had always had trouble with his back.  He began having nightmares after the car accident.  The Veteran testified that he was looked over at a civilian hospital after the car accident, but that he could not remember the name.  In regards to the incident where he fell forward and hit his head on the edge of a table, the Veteran reported that he tripped over a cord on a buffer while they were buffing the floors before a dance party.  This incident happened after the slipped on ice, but also occurred in Germany, and the Veteran testified that he began experiencing headaches after this incident and that they have continued since then.  He indicated that he did not continue to go to sick call after he slipped and fell on the ice, but he did have to get cleared by a doctor and that he was given pain medication when he told the doctor that his back would hurt.  The Veteran also testified that his sister noticed after service that he was drinking too much and was fighting and angry all the time.  He indicates that he now has depression and anxiety.  

The evidence discussed in the preceding paragraphs, which was added to the record since the August 2005 and September 2006 rating decisions was not before the RO in August 2005 and September 2006, and is thus considered new.  It is also deemed credible by the Board for the purpose of reopening the claims.  Given the foregoing, this new evidence is also considered material, since it raises a reasonable possibility of substantiating the claims.  Having found that new and material evidence has been presented, reopening of the claims for service connection for head trauma; chronic headaches; an acquired psychiatric disorder, claimed as depression and PTSD; and a back disorder is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claims for service connection are decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for head trauma and therefore that claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received with regard to the claim for service connection for chronic headaches and therefore that claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received with regard to the claim for service connection for an acquired psychiatric disorder, claimed as depression and PTSD, and therefore that claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received with regard to the claim for service connection for a back disorder and therefore that claim is reopened; the appeal is granted to this extent only.


REMAND

In a VA Form 21-4138 received in January 2009, the Veteran indicated that he believed service treatment records from two locations in Germany were missing, and that he was treated for his head and back at these locations - Cook Barracks in Goppingen, 1st Inf Div from April/May 1974 to January 1976 (head), and Neckarsulm 3/84FA, 56th FA BDE (back).  Although the Veteran's service treatment records were requested and obtained, it is unclear whether clinical records were obtained.  These efforts must be made on remand.  Efforts should also be made to obtain the Veteran's complete service personnel records, as it is unclear whether the records obtained, which are mixed in with service treatment records in VBMS, comprise the Veteran's entire record.  

Review of the VA treatment records that have been obtained reveals that there may be outstanding VA treatment records from the facility in San Antonio, Texas, dated before July 2001.  This is so because the earliest record of treatment, namely in July 2001, does not appear to be related to an initial visit, but rather care related to an established patient.  On remand, the Veteran's complete treatment records from the VA Medical Center in San Antonio dated before July 2001 must be obtained.  

The Veteran underwent a VA examination of his back in August 2002, in conjunction with his original claim for service connection.  Although the Veteran reported injuring his back in service (which, the Board notes, is an incident different from the ones reported since filing his claim to reopen), and a diagnosis was provided, no opinion on etiology was given.  On remand, another VA examination of the Veteran's back should be scheduled.  

The claims for entitlement to service connection for diabetes mellitus, coronary artery disease, hypertension, and peripheral neuropathy of the bilateral upper and lower extremity were denied in a May 2013 rating decision.  A timely notice of disagreement (NOD) was filed in April 2014.  There is no indication that a SOC has been issued to the Veteran addressing these claims.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service clinical records, with a specific request for records related to treatment he received for his head and back at two locations in Germany - Cook Barracks in Goppingen, 1st Inf Div from April/May 1974 to January 1976 (head), and Neckarsulm 3/84FA, 56th FA BDE (back).  

2.  Request the Veteran's complete service personnel records.  

3.  Obtain the Veteran's complete treatment records from the VA Medical Center in San Antonio, dated before July 2001.

4.  Schedule the Veteran for a VA examination of his back, preferably by an orthopedist.  The electronic claims files must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner should identify all current disorders of the back.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that any current low back disability was incurred during active service as a result of the injuries reported by the Veteran.  In addition to the injuries reported in the written statements discussed above (as a result of being in a motor vehicle accident; and when he fell on ice in Kerpen, Germany in 1975 while carrying radio equipment), the Veteran reported during an August 2002 VA examination that he injured his back when he slipped and fell on some steps while carrying some equipment, landing on his buttocks.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for diabetes mellitus, coronary artery disease, hypertension, and peripheral neuropathy of the bilateral upper and lower extremity.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims for service connection for head trauma; chronic headaches; an acquired psychiatric disorder, claimed as depression and PTSD; and a back disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


